Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Lee Hinton appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hinton v. Anderson, No. 7:14-cv-00197-MFU-RSB (W.D. Va. May 27 & June 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED